779 N.W.2d 256 (2010)
In the Matter of Rashid ABDULLAH, Minor.
People of the State of Michigan, Petitioner-Appellant,
v.
Rashid Abdullah, Respondent-Appellee.
Docket No. 139586. COA No. 284905.
Supreme Court of Michigan.
March 24, 2010.

Order
On March 10, 2010, the Court heard oral argument on the application for leave to appeal the July 21, 2009 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.302(H)(1). In lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court, Juvenile Division, for the trial judge to specifically state the statutory provision pursuant to which the juvenile respondent was adjudicated delinquent. We ORDER the trial court to file with the Clerk of the Supreme Court its written answer to the foregoing question within 21 days of the date of this order.
We retain jurisdiction.